DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of Claim 12 in which “an entirety of the adjuster plug engagement surface located at an axial location range furthest from the second adjuster plug end relative to any other portion of the first adjuster plug end (italics used for emphasis)” must be shown or the feature(s) canceled from the claim(s).  See the rejection of Claim 12 under 35 U.S.C. 112(a) below.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claim 12 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  In particular, Claim 12 recites “an entirety of the adjuster plug engagement surface located at an axial location range furthest from the second adjuster plug end relative to any other portion of the first adjuster plug end (italics used for emphasis).”  However, a portion 122 of the first adjuster plug end 90 shown in FIGS. 1 and 2 appears to be axially aligned with a corner of the chamfered adjuster plug engagement surface 94.  In other words, an entirety of the adjuster plug engagement surface is not located at an axial location range furthest from the second adjuster plug end relative to any other portion of the first adjuster plug end.  The Office further notes that the written disclosure does not appear to provide support for the limitation copied above, and that 


    PNG
    media_image1.png
    330
    604
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Publication No. EP 2754600A1 (specifically FIGS. 1-2), which discloses:
Claim 12: An adjuster plug for a rack and pinion steering system (see annotated FIG. 2 below),1 comprising:
first adjuster plug end 6 and a second adjuster plug end (proximate 22; to be clear, the Office characterizes the second adjuster plug end as constituting the planar surface proximate reference numeral 22 and does not necessarily include a portion which is engaged with a flange of plug 23) along an axis Z, Z’, an entirety of the second adjuster plug end being planar, the first adjuster plug end 6 defining2 a radially outer adjuster plug engagement surface (chamfered surface above the O-ring shown between the adjuster plug and the housing), an entirety of the adjuster plug engagement surface located at an axial location furthest from the second adjuster plug end relative to any other portion of the first adjuster plug end and extending completely radially outwardly to an outer radial end of the adjuster plug body, an entirety of the adjuster plug engagement surface being disposed in a nonparallel and a non-perpendicular relationship with respect to the second adjuster plug end, the adjuster plug engagement surface extending in the nonparallel and the non-perpendicular relationship continuously from the outer radial end to an inner radial end of the engagement surface.

    PNG
    media_image2.png
    617
    671
    media_image2.png
    Greyscale

Claim 13: The adjuster plug of claim 12, wherein the adjuster plug body defines a sealing recess (contains O-ring shown between the adjuster plug and the housing) that is disposed between the first adjuster plug end and the second adjuster plug end and extends towards the axis.
Claim 14: The adjuster plug of claim 12, wherein the adjuster plug body defines a first recess (holds the plug 23; i.e., a portion of the recess adjacent to the conical portion of plug 23, which is provided axially between the two plug ends) that axially extends from the first adjuster plug end towards the second adjuster plug end.
Claim 15: The adjuster plug of claim 14, wherein the adjuster plug body defines a second recess (holds the spring 24) that is disposed concentrically with the first recess and axially extends from the first adjuster plug end towards the second adjuster plug end.
Claim 16: The adjuster plug of claim 15, wherein a retainer (radial surface of second recess) is radially disposed between the first recess and the second recess.
Claim 17: The adjuster plug of claim 15, wherein the adjuster plug body defines a central opening (shown between spring 24 and plug 23) that extends through the second recess and axially extends towards the second adjuster plug end.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent Publication No. EP 2754600A1, in view of U.S. Patent Application Publication No. 2013/0068048 to Bareis.
Claim 18: EP 2754600A1 discloses the adjuster plug of claim 15, but does not disclose wherein the adjuster plug body defines a socket that extends from the second adjuster plug end towards the first adjuster plug end.
Bareis teaches a similar adjuster plug which includes an adjuster plug body defines a socket that extends from the second adjuster plug end towards the first adjuster plug end.  See FIG. 1 of Bareis.
It would have been obvious to those having ordinary skill in the art at the time of filing to modify the adjuster plug disclosed within EP 2754600A1 such that a socket extends from the second adjuster plug end towards the first adjuster plug end, in order to facilitate assembly and fine adjustment of the adjuster plug.

Response to Arguments
Applicant's arguments filed 03/18/2021 have been considered but are not found to be persuasive.
The Office respectfully disagrees with Applicant’s argument that “Reciting that an entirety of the adjuster plug engagement surface is located at an axial location range furthest from the second adjuster plug end - relative to any other portion of the first adjuster plug end - provides a clear structural distinction between Applicant's claimed invention and the disclosure of Monnet and facilitates the functional benefits provided by Applicant's claimed invention when compared to the embodiments disclosed by Monnet.”  In particular, the Office does not find that this limitation has support in Applicant’s disclosure, and the Office further finds that the structure disclosed by Monnet does not differ from the structure recited in Claim 14, as best understood in light of Applicant’s disclosure.
Applicant argues that “The chamfered surface of Monnet that is relied upon as the angled engagement surface does not meet the relative axial location requirement of claim 12.”  For purposes of compact prosecution, the Office rejected Claim 12 under 35 U.S.C. 102 because the Office does not believe Claim 12 satisfies the written description requirements of 35 U.S.C. 112(a).  In other words, for purposes of compact prosecution, the Office applied the prior art to the structural limitations the Office believes are sufficiently disclosed by Applicant.
Applicant further argues that the chamfered surface cited by the Office “is not even part of the actual engagement surface, which is clearly limited to the surface referenced with numeral 6 in Monnet.”  The Office respectfully disagrees.  If Applicant wishes to define form or function of the claimed engagement surface, Applicant is free to do so.  The Office has properly characterized the relevant portions of the prior art.

Conclusion
U.S. Patent Application Publication No. 2015/0166098 to Lingemann, U.S. Patent Application Publication No. 2015/0166097 to Lingemann, U.S. Patent Application Publication No. 2011/0193331 to Heo, U.S. Patent Application Publication No. 2008/0202271 to Heo, U.S. Patent Application Publication No. 2005/0150372 to Nguyen et al., U.S. Patent No. 7,487,984 to Lemont, Jr. et al., and U.S. Patent No. 4,788,878 to Morita et al. are cited, not relied upon, but are considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
        
        In this case, the Office determines that the preamble does not limit the structure of the claim.
        
        2 The Office notes that Claim 12 does not recite wherein the “entire first adjuster plug end defines an axial plug engagement surface…”  Furthermore, the Office notes that “retainer 122” shown in, e.g., FIG. 2 of the drawings, constitutes part of the first adjuster plug end because it is axially aligned with “engagement surface 80.”  Thus, the Office does not believe the pending Application can be understood to disclose an entire first adjuster plug end which defines an axial plug engagement surface… that is (among other limitations) disposed in a nonparallel and a non-perpendicular relationship with respect to the second adjuster plug end.
        
        The Office further notes that a portion 122 of the first adjuster plug end 90 shown in FIGS. 1 and 2 appears to be axially aligned with a corner of the chamfered adjuster plug engagement surface 94.  For this reason, the Office submits that the structure shown in FIGS. 1-2 of EP 2754600A1 reads upon the relevant limitation of Claim 12.